Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE 

This action is in reply to the amendment filed under AFCP 2.0 on 08/12/2021.
In response to the amendment, the 35 USC §101 rejection of claims 1-11, 13-17, and 19-22  is withdrawn.
Claims 1-11, 13-17, and 19-22 are now pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-11, 13-17, and 19-22  are allowed, wherein claims 1, 14, and 20 are independent and the balance of claims are dependent.

Reasons for Allowance:
The present invention is directed to computer implemented embodiments for intelligent capability extraction and assignment.
The closest prior art references of record, Ghatage et al. (US 2017/0372231) and O’Connor (US 2015/0358463), are directed to learning based routing of service requests and a system/method for managing customer interactions in an enterprise, respectively, and collectively teach several features of independent claims 1/14/20, including:  persistent storage configured to contain representations of a plurality of requests associated with a managed network, wherein the persistent storage includes lists of capabilities associated with a plurality of agents; and wherein each request of the plurality of requests respectively includes a textual description of (i) a situation experienced by a user, (ii) and a resolution of the situation by a particular agent of the plurality of agents; and one or more computing devices configured to: obtain, from the plurality of requests in the persistent storage, a set of requests; apply an unsupervised machine learning clustering technique to textual descriptions included in the set of requests; arrange the requests from the set of requests into a plurality of groups, wherein the requests in each group of the plurality of groups include textual descriptions of at least a threshold degree of similarity to one another as determined by the unsupervised machine learning clustering technique; for the requests in a particular group of the plurality of groups, perform a textual analysis on associated resolutions to identify particular capabilities used by agents to resolve the requests in the particular group;  based on an outcome of the textual analysis, update the lists of capabilities in the persistent storage to associate the particular capabilities with agents that used the particular capabilities (See Non-Final Rejection mailed 03/04/2021 for prior art citations pertinent to the above-noted subject matter).
However, Ghatage, O’Connor, and the other prior art of record does not teach or render obvious the claim features for responsive to arranging the requests into the plurality of groups, comparing a quantity of requests in each group of the plurality of groups with a predefined threshold quantity, wherein the predefined threshold quantity specifies a maximum number of requests per group; based on determining that the quantity of requests for a specific group exceeds the predefined threshold quantity, applying a second iteration of the unsupervised machine learning clustering technique to the textual descriptions included in requests in the specific group; and arrange the requests in the specific group into a set of focus groups based on results of the second iteration of the unsupervised machine learning clustering technique, as recited and arranged in combination with the other limitations of independent claim 1 and as similarly encompassed by independent claims 14 and 20, thus rendering independent claims 1/14/20 and their dependent claims as allowable over the prior art.
Lastly, with respect to withdrawal of the §101 rejection, the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), although under Step 2A Prong One of the eligibility inquiry the claims are determined to recite an abstract idea falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping by reciting steps for managing personal behavior, relationships or interactions of agents with respect to their capabilities in resolving requests, when further evaluated under Step 2A Prong Two, the claims recite additional elements that integrate the abstract idea into a practical application via the additional elements directed to persistent storage, unsupervised machine learning, and one or more computing devices configured to communicate with one or more client devices of a managed network by way of one or more proxy servers, wherein the one or more computing devices are configured to host a client instance accessible to the one or more client devices by way of the managed network, the one or more proxy servers, or both, and wherein the one or more computing devices are configured…apply an unsupervised machine learning clustering technique to textual descriptions included in the set of request; apply a second iteration of the unsupervised machine learning clustering technique to textual descriptions included in the requests in the specific group; and arrange the requests in a specific group into a set of focus groups based on results of the second iteration of the unsupervised machine learning clustering technique, which taken together amount to a combination of elements that integrates the abstract idea into a practical application by applying the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims are not directed to an abstract idea.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Operationalizing Customer Intelligence In The Contact Center Mitchell, Ike. Business Communications Review 37.12: 34-39. MultiMedia Healthcare Inc. (Dec 2007): discloses features for improving the routing of in a contact center with emphasis on the use of customer intelligence information to route interactions to the most appropriate resource the first time.
Using skills-based routing to enhance contact center revenue and performance. (Call Center/CRM Management Scope) L'Ecuyer, Mariane. Customer Interaction Solutions 21.11: 64(4). Technology Marketing Corporation. (May 2003): discloses techniques and advantages for skills-based routing (SBR) in contact centers.
Aldrich et al. (US Patent No. 8,724,795): discloses a problem centric knowledge management tool for a call center, including a feature enabling agents to manually add metadata or update metadata associated with information in the knowledge dictionary 202 that they used in successfully resolving a problem (column 8).
Kannan et al. (US 2013/0211880):  discloses implemented an unsupervised machine learning clustering technique using k-means clustering (paragraphs 12 and 27).
Whitman et al. (US 2013/0262089):  discloses filtering textural descriptions to remove one or more predefined elements (at least paragraph 36).
Murakami et al. (US 2004/0181759):  discloses techniques for detecting one or more action verbs and determining a quantity of detections for each action verb of the one or more action verbs (paragraph 47).
Brockmeier. (US 2006/0224585):  discloses providing, via a graphical user interface, the particular [information] for review by an administrator, receiving, via the graphical user interface, an approval for a set of capabilities, updating the list of capabilities in the persistent storage to associate the set of capabilities with agents that used the set of capabilities (paragraphs 7, 11, 18, 29, and 33).
Tsou et al. (US 2017/0270505):  discloses a threshold degree of similarity dependent on a quantity of requests in a set of requests (paragraph 158).
Ghatage et al. (US 2017/0372231): discloses techniques for learning based routing of service requests, including applying an unsupervised machine learning clustering technique to textual descriptions included in the set of requests (paragraphs 4, 42-45, and Figs. 3).
O’Connor et al. (US 2015/0358463): discloses a system/method for managing customer interactions in an enterprise, including updating lists of agent capabilities in persistent storage (paragraphs 37-38 and 50-52).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
08/28/2021